 ROYAL CROWN BOTTLING COMPANY OF PUERTO RICO371ROYAL CROWN BOTTLINGCOMPANY OFPUERTO RicoandUNION DETRABAJADORES DE LA INDUSTRIA DE ROYAL CROWN(FLT),PETI-TIONER.CaseNo.24-RC-35.February21, 1951Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George L. Weasler, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks' a unit of driver-salesmen and their helpersor, in the alternative, that these employees be given an opportunityto become a part of the already existing production and maintenanceunit being represented by the Petitioner.2The Employer contendsthat neither unit is appropriate inasmuch as the driver-salesmen andhelpers are not employees but independent contractors.3There are approximately seven driver-salesmen.Each driver-salesman has one helper with the exception of one individual who hastwo helpers.The driver-salesmen pick up cases of Royal CrownCola at the Employer's plant and are debited by the Employer forthe number of cases taken. They then call on customers in a specificterritory assigned them by the Employer for selling purposes.Thecases of cola are sold at an Employer-fixed price of 80 cents per case.The driver-salesmen pay the Employer 71 cents per case for thebeverage sold and are credited for the amount unsold. In addition,they pay 2 cents per case to the Employer for the upkeep of thetruck.The driver-salesmen make cash collections from the customersas the cola is delivered, except as to Army and Navy installations andsome of the larger hotels, which are billed directly by the Employer.The sales to these large purchasers constitute approximately 5 percent'Panatleria SucesionAlonso, 87 NLRB 877.2The Employer has recognized the Petitioner as the bargaining representative of itsproduction and maintenance employees since late 1942 or early 1943Contracts betweenthe parties have been made annually since that time.The agreement currently in effectwas signed in August 1949.3Section 2 (3) of the Act, as amended, provides that the term "employee"shall notinclude "any individual having the status of an independent contractor."93 NLRB No. 57.I 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the total sales.Generally, all of the trucks are owned by theEmployer, who pays for the gasoline, oil, and other upkeep.The driver-salesmen are given a free hand in the manner in whichthey service their territory and may set a route which is most con-venient to themselves.At present, oral agreements establish themanner of payment and other incidents of the relationship betweenthe driver-salesmen and the Employer.The helpers are hired directly by the driver-salesmen and may bedischarged by the latter without recourse to the Employer.Thedriver-salesmen pay their helpers' wages and provide for their work-ing conditions.The Employer makes no payments to the workmen'scompensation fund on behalf of the driver-salesmen or the helpers.There is no income tax payroll deduction system in Puerto Rico.The work of the helpers is sharply differentiated from that of thedriver-salesmen or the other employees of the Employer. The helpersare hired solely to load and unload cases of cola from the trucks. InPuerto Rico this type of physical work is not performed by the driver-salesmen.The helpers do not assist the driver-salesmen either indriving the trucks or selling cola to customers of the Employer.From the foregoing it appears that there is a virtual, if not absolute,employer-employee relationship between the driver-salesmen and theirhelpers.In any event, it is clear that the interests and working con-ditions of these two groups are so dissimilar that a unit includingboth groups would not be appropriate for purposes of collective bar-gaining.4Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.MEMBERS REYNOLDS and STYLES took no part in the considerationof the above Decision and Order.We therefore find It unnecessary to determine whether the driver-salesmen areindependent contractors or employees of the Employer.DAVIS & FURBER MACHINE COMPANYandAMERICAN FEDERATION OFLABOR, PETITIONER.Case No. 1-RC-1841.February91, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.93 NLRB No. 58.